Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to “A machine tool” or to “A management system” (depending upon the claim), classified in B23Q17/2452; 
II.	Claim 11, drawn to “A tool deterioration detection method,” classified in B23Q3/15503.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as a process comprising measuring glossiness of a straight outer surface of a cylindrical shank of each of a plurality tools, determining whether or not the straight outer surface is deteriorated on the basis of the measured glossiness, and notifying an operator of deterioration of the straight outer surface if it is determined that the straight outer surface is deteriorated, for example.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, and/or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
This application contains claims directed to the following patentably distinct species.  Regardless of which of the Inventions (I or II) Applicant chooses to elect, Applicant is required under 35 U.S.C. 121 to elect a single species as listed below.
i.	The species in which the glossiness sensor (11) is placed inside the tool magazine (3) as in Figure 5 and in which the deterioration determination unit (12) determines that the tapered outer surface (23a) is deteriorated if the glossiness measured by the glossiness measurement unit/glossiness sensor (11) is equal to or less than a predetermined threshold as described in at least paragraph [0017] of the specification filed on 12/12/2019;

iii.	The species in which the glossiness sensor (11) is fixed to the spindle’s (4) periphery as in Figure 6 and in which the deterioration determination unit (12) determines that the tapered outer surface (23a) is deteriorated if the glossiness measured by the glossiness measurement unit/glossiness sensor (11) is equal to or less than a predetermined threshold as described in at least paragraph [0017] of the specification filed on 12/12/2019;
iv.	The species in which the glossiness sensor (11) is fixed to the spindle’s (4) periphery as in Figure 6 and in which the deterioration determination unit (12) determines that the tapered outer surface (23a) is deteriorated if a temporal change amount of the glossiness measured by the glossiness measurement unit/glossiness sensor (11) is equal to or greater than a predetermined threshold as described in at least paragraph [0032] of the specification filed on 12/12/2019;
v.	The species in which the glossiness sensor (11) is provided in a tool holder (32a) or preferably in all of the tool holders (32a) as described in paragraph [0031] of the specification filed on 12/12/2019 and in which the deterioration determination unit (12) determines that the tapered outer surface (23a) is deteriorated if the glossiness measured by the glossiness measurement unit/glossiness sensor (11) is equal to or less 
vi.	The species in which the glossiness sensor (11) is provided in a tool holder (32a) or preferably in all of the tool holders (32a) as described in paragraph [0031] of the specification filed on 12/12/2019 and in which the deterioration determination unit (12) determines that the tapered outer surface (23a) is deteriorated if a temporal change amount of the glossiness measured by the glossiness measurement unit/glossiness sensor (11) is equal to or greater than a predetermined threshold as described in at least paragraph [0032] of said specification filed on 12/12/2019.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures and/or as described above.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722